Citation Nr: 1110297	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-20 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for service-connected bilateral cataracts.  


REPRESENTATION

Veteran represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

 The Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision in which the RO granted service connection for bilateral cataracts.  This condition was included in the 20 percent evaluation assigned to the Veteran's service-connected diabetes mellitus.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Veteran testified at a December 2010 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been reviewed and associated with the claims file.


FINDING OF FACT

Since service connection the criteria for a compensable rating for bilateral cataracts have not been met as the Veteran's corrected vision has been no worse than 20/40 in either eye since service connection.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-connected bilateral cataracts have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.79, Diagnostic Codes 6027, 6063-6078 (2007, 2010); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found in part at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010) and 38 C.F.R. §3.159 (2010).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

More recently, in Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008), the United States Court of Appeals for Veterans Claims (Court) held that, at a minimum, adequate VCAA notice requires that VA notify the claimant that, to substantiate an increased rating claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) vacated Vazquez-Flores I in Vazquez-Flores v. Shinseki (Vazquez-Flores II), Nos. 2008-7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  In Vazquez-Flores II, the Federal Circuit held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific and does not require the VA to notify a veteran of the alternative diagnostic codes or of potential daily life evidence.

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO and the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  The Veteran was granted service connection for bilateral cataracts in the context of his claim for an increased rating for diabetes mellitus, type II.  In March and May 2008 pre-rating letters, the Veteran was given the notice required by the VCAA in increased rating cases to include that required by Dingess and Vazquez-Flores II, which indicated the types of evidence necessary to substantiate the claim and the division of responsibility between the Veteran and VA for obtaining evidence.  In addition, at the Veteran's December 2010 Board hearing, the Veteran and his representative demonstrated a knowledge of the rating criteria used to evaluate the Veteran's disability.  

There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the matters decided on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

All relevant evidence necessary for an equitable resolution of the issue remaining on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA examination reports, VA treatment records, service treatment records, testimony from the Veteran, and statements from the Veteran and his representative.

With regard to the Veteran's request for an examination based on the allegation of a continued worsening of his service-connected bilateral cataracts, since the April 2008 diagnosis of the cataracts and the issuance of the March 2009 statement of the case, the Board notes that the Veteran was afforded a VA eye examination in July 2010.  (See Videoconference Hearing Transcript, p. 3 (Dec. 12, 2010); and Representative's Statement, date stamped received February 2011).  This examination was conducted by an ophthalmologist.  The report shows the examiner solicited symptoms from the Veteran, personally examined the Veteran, and provided diagnoses consistent with the record.  The objective physical findings that are detailed in the July 2010 examination report were obtained based on physical examination of the Veteran by a medical doctor; and as such, they represent the actual evaluation results of the Veteran's participation in that clinical study.  Hence, the Board finds that the July 2010 eye examination report may be accepted as adequate to determine the current disabling factors of the Veteran's bilateral cataracts, without further VA examination.  38 C.F.R. § 3.326 (2010).  Accordingly, a remand is not warranted.

The Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above; it finds that the notice and development of the claim has been consistent with these provisions.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Veteran's service-connected bilateral cataracts have been rated as noncompensable under Diagnostic Code 7913.  

Under Diagnostic Code 7913, diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet is rated 20 percent disabling. Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913). Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

The Veteran's bilateral eye disability is rated zero percent disabling under Diagnostic Code 6027, which pertains to cataracts of any type (effective prior to December 10, 2008) and traumatic cataracts (effective from December 10, 2008).  See 73 Fed. Reg. 66543 (Nov. 10, 2008) (the criteria for rating disabilities of the eye were revised effective December 10, 2008); see also 38 U.S.C.A. § 5110(g) (West 2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 3-2000 (Apr. 10, 1999); VAOPGCPREC 7-2003 (Nov. 19, 2003) (Veteran gets the benefit of having the former and revised regulations considered for the period after the change was made).  Both the former and revised versions of Diagnostic Code 6027 direct that a pre-operative cataract be rated based upon impairment of vision, and that a post-operative cataract be rated based upon impairment of vision and aphakia.  38 C.F.R. §4.79, Diagnostic Code 6027 (2007, 2010).  The Veteran has not undergone removal of his right or left eye cataracts.  Accordingly, his disability will be rated on impairment of vision pursuant to former and revised DC 6027.

Visual acuity is rated based upon the best distant vision obtainable after best correction by glasses, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. §§ 4.75-4.79, Diagnostic Codes 6067-6079.

A compensable rating for loss of visual acuity requires that corrected vision be 20/40 in one eye and 20/50 in the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079.  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.79, Diagnostic Codes 6063-6078.

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79 Diagnostic Codes 6078, 6079.

The Veteran's July 1969 separation examination shows that the Veteran had 20/20 vision in both eyes upon leaving active duty and denied any eye trouble.  

An August 2004 VA examination report shows that the Veteran denied any laser or incisional surgery in either eye.  He denied eye pain or double vision.  On examination, the Veteran had Dsc: 20/15 in the right eye, 20/20 in the left eye, and Ncc: J1 in both eyes.  

A June 2005 optometry clinic note shows that the Veteran had V cc: 20/40 in the right eye (PH 20/25) and 20/30-2 in the left eye (PH 20/25) and N cc: 20/20 in both eyes.  The macula was normal, the posterior pole was clear and the vessels were a normal caliber.  

A June 2006 optometry clinic note shows that the Veteran complained of constant decrease in vision without glasses.  He had no other ocular complaints.  Upon examination he had V cc: 20/20 and 20/25 and N cc: 20/20 in both eyes.  The macula was normal, the posterior pole was clear and the vessels were a normal caliber.  

An October 2006 ophthalmology examination report shows that the Veteran had V cc: 20/20 and 20/25 and N cc: 20/20 in both eyes.  The macula was normal, the posterior pole was clear and the vessels were a normal caliber.  There were no periphery breaks or detachments in either eye.  

An April 2008 VA examination report shows that the Veteran had normal visual acuity, grossly normal visual fields, normal fundoscopic examination, and both pupils reacted normally to light and accommodation.  Left and right cataracts were present.  

An April 2008 VA ophthalmology attending note shows that there were cataracts in both eyes that were not visually significant to the Veteran.  

At a July 2010 VA examination, the Veteran did not have any eye pain, no double vision, no injury to the eyes, no prior eye surgery, and his vision was fine with glasses.  The Veteran reported using over the counter eye drops as needed.  The Veteran's best corrected vision was 20/20 in the right eye (distance), 20/20 in the left eye (distance), 20/25 in the right eye (distance), and 20/20 in the left eye (near).  There was no diplopia present.  The cornea was clear; trace no significant change in both eyes.  There was no cortical opacity and no posterior subcapsular cataract.  

The Veteran was assessed as having diabetes mellitus, no retinopathy in both eyes, glaucoma suspect based on cup-to-disc ratio asymmetry, incipent cataract in both eyes.  

The Veteran testified at his December 2010 Board hearing that he had difficulty reading and seeing and understanding road signs.  

The Board has reviewed the evidence of record and has determined that the preponderance of the evidence is against an initial compensable rating for bilateral cataracts.  

Since service connection, the evidence has not shown that the Veteran has had (1) vision in one eye correctable to 20/50 and vision in the other eye correctable to 20/40; (2) vision in both eyes correctable to 20/50; (3) vision in one eye correctable to 20/70 and vision in the other eye correctable to 20/40; or (4) vision in one eye correctable to 20/100 and vision in the other eye correctable to 20/40, warranting a compensable rating.  Because the Veteran's cataracts are noncompensable under Diagnostic Codes 6027 and 6063-6078, the Veteran's bilateral cataracts are considered part of the diabetic process under Diagnostic Code 7913 and are encompassed in his diabetes disability rating.  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Accordingly, extraschedular referral is not in order here.

In reaching the above determinations, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial compensable rating for service connected bilateral cataracts is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


